UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/10 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements.Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary17.8% Aeropostale 155,750 a 3,621,188 American Greetings, Cl. A 35,100 652,509 Autoliv 122,400 7,996,392 Big Lots 135,600 a,b 4,508,700 Career Education 147,000 a,b 3,156,090 CBS, Cl. B 19,400 307,684 DeVry 9,300 457,653 DISH Network, Cl. A 8,000 153,280 Gannett 414,200 5,065,666 H & R Block 459,300 5,947,935 ITT Educational Services 89,100 a,b 6,261,057 J Crew Group 164,200 a,b 5,520,404 McGraw-Hill 99,700 3,296,082 Ross Stores 80,000 4,369,600 Warnaco Group 141,900 a 7,255,347 Washington Post, Cl. B 15,100 b 6,031,091 Whirlpool 77,900 6,306,784 Williams-Sonoma 110,600 3,506,020 Consumer Staples8.6% ConAgra Foods 233,700 5,127,378 Corn Products International 82,300 3,086,250 Del Monte Foods 210,000 2,753,100 Dr. Pepper Snapple Group 178,400 6,336,768 Energizer Holdings 19,800 a 1,331,154 Estee Lauder, Cl. A 91,800 5,804,514 Hershey 77,900 3,707,261 Lancaster Colony 30,100 b 1,429,750 Safeway 5,700 120,612 Tyson Foods, Cl. A 387,100 6,201,342 Energy4.9% Cimarex Energy 92,700 6,134,886 EXCO Resources 270,400 4,020,848 Forest Oil 166,500 a 4,945,050 Whiting Petroleum 54,600 a 5,214,846 Financial13.8% American Financial Group 121,900 3,727,702 AmeriCredit 6,900 a 168,774 Annaly Capital Management 279,400 c 4,917,440 Apartment Investment & Management, Cl. A 172,800 c 3,694,464 Aspen Insurance Holdings 49,500 1,498,860 City National 58,500 3,104,595 Douglas Emmett 4,700 82,297 Endurance Specialty Holdings 46,900 1,866,620 Fifth Third Bancorp 346,700 4,170,801 Host Hotels & Resorts 163,200 2,363,136 Moody's 278,900 b 6,966,922 Nasdaq OMX Group 38,600 a 749,998 Plum Creek Timber 900 b,c 31,770 Rayonier 116,100 c 5,818,932 Reinsurance Group of America 87,800 4,239,862 SL Green Realty 49,900 c 3,160,167 SVB Financial Group 100,600 a 4,257,392 T. Rowe Price Group 30,600 1,531,989 Unum Group 76,200 1,687,830 Waddell & Reed Financial, Cl. A 136,200 3,726,432 Health Care11.1% C.R. Bard 78,300 6,375,969 Cephalon 74,900 a 4,676,756 CIGNA 145,900 5,220,302 Hospira 125,100 a 7,131,951 Humana 101,100 a 5,079,264 Kinetic Concepts 5,200 a 190,216 Laboratory Corp. of America Holdings 18,300 a,b 1,435,269 Life Technologies 123,100 a 5,747,539 Mettler-Toledo International 44,600 a 5,550,024 Waters 72,600 a 5,138,628 Industrial11.5% Alaska Air Group 83,900 a 4,281,417 Cummins 8,800 797,104 ITT 24,300 1,137,969 Kennametal 134,100 4,147,713 L-3 Communications Holdings 56,500 4,083,255 Oshkosh 108,900 a 2,994,750 Owens Corning 224,100 a 5,743,683 R.R. Donnelley & Sons 72,400 1,227,904 Southwest Airlines 472,800 6,179,496 SPX 15,400 974,512 Textron 268,300 b 5,516,248 Timken 194,000 7,441,840 Toro 63,800 3,587,474 Information Technology19.5% Advanced Micro Devices 612,900 a 4,357,719 Amdocs 213,700 a 6,124,642 CA 195,300 4,124,736 Cadence Design Systems 91,500 a 698,145 Computer Sciences 136,800 6,292,800 Convergys 210,700 a 2,201,815 DST Systems 65,400 2,932,536 Fairchild Semiconductor International 538,000 a 5,057,200 Fiserv 132,200 a 7,115,004 IAC/InterActiveCorp 49,700 a 1,305,619 Lender Processing Services 177,300 5,891,679 Lexmark International, Cl. A 118,200 a 5,274,084 Micron Technology 763,600 a 5,505,556 NeuStar, Cl. A 5,900 a 146,674 Plantronics 68,900 2,327,442 RF Micro Devices 456,500 a 2,802,910 SanDisk 179,800 a 6,589,670 Tellabs 751,200 5,596,440 Vishay Intertechnology 742,600 a 7,188,368 Materials4.1% Cytec Industries 40,700 2,294,666 Domtar 71,500 4,617,470 International Paper 52,800 1,148,400 Lubrizol 71,400 7,566,258 Minerals Technologies 22,000 1,296,240 Sealed Air 3,500 78,680 Telecommunication Services.3% Telephone & Data Systems 39,200 Utilities7.9% American Water Works 10,297 239,611 Constellation Energy Group 194,100 6,257,784 DPL 133,400 3,485,742 DTE Energy 136,100 6,251,073 Great Plains Energy 241,600 4,566,240 Integrys Energy 27,200 b 1,416,032 NV Energy 62,100 816,615 TECO Energy 376,900 6,527,908 Westar Energy 139,800 3,387,354 Total Common Stocks (cost $387,685,751) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,066,000) 2,066,000 d Investment of Cash Collateral for Securities Loaned5.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,264,943) 24,264,943 d Total Investments (cost $414,016,694) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $25,530,383 and the market value of the collateral held by the fund was $25,578,426, consisting of cash collateral of $24,264,943 and U.S. Government and Agency securities valued at $1,313,483. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $414,016,694. Net unrealized appreciation on investments was $28,135,628 of which $40,043,664 related to appreciated investment securities and $11,908,036 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 19.5 Consumer Discretionary 17.8 Financial 13.8 Industrial 11.5 Health Care 11.1 Consumer Staples 8.6 Utilities 7.9 Money Market Investments 6.3 Energy 4.9 Materials 4.1 Telecommunication Services .3  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 407,824,987 - - Equity Securities - Foreign+ 7,996,392 - - Mutual Funds 26,330,943 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
